SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

316
CA 12-00981
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND MARTOCHE, JJ.


STANLEY SICILIANO, PLAINTIFF-APPELLANT,

                      V                                            ORDER

JOHN R. PARRINELLO, ESQ. AND REDMOND &
PARRINELLO, LLP, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 2.)


DAVIDSON FINK, LLP, ROCHESTER (PAUL D. KELLY OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HISCOCK & BARCLAY, LLP, SYRACUSE (ROBERT A. BARRER OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (James
P. Murphy, J.), entered May 7, 2012. The order, insofar as appealed
from, adhered to a prior determination that there are questions of
fact on the issues of proximate cause and damages.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 15 and 19, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 15, 2013                      Frances E. Cafarell
                                                Clerk of the Court